DETAILED ACTION
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The term "and spirit", used in the final paragraph of the description, implies that the extent of protection may be expanded in some vague and not precisely defined way.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Chaussade et al. (U.S. Patent 6,708,595). 
With regard to the limitations of claims 1-15, Chaussade discloses a laminated glazing with at least one step-shaped functional portion comprising:
a first stack of components comprising:

an interior glass layer (1 c) having inner and outer surfaces; and
at least one plastic bonding layer (1 b) located between inner surfaces of said
exterior and interior glass layers; and
at least one second stack of components, 
wherein each stack of said at least one second stack of components comprises:
a glazing layer (1 'c);
at least one functional layer (1 e); and
at least one plastic bonding layer (1 d);
wherein each stack of said at least one second stack of components is disposed on and
bonded to a section of the outer surface of the interior glass layer of the first stack of
components by one plastic bonding layer (1 d) of said at least one plastic bonding layer
of said second stack of components, forming a step-shaped portion ((col. 5, lines 34 through col. 7, line 23; figures 1, 5-7).
The following references are considered pertinent to the Applicant disclosure include of Chaussade et al. (. (U.S. Patent 5,227,241) and Engl (U.S. Patent Application Publication 2008/0187721 A1) are shown on the Notice of References Cited Form (PTO-892). 
Chaussade discloses a laminated glass, comprising 
   i) a first sheet of glass having a length and a width; 
   ii) a polyvinyl butyral (PVB) insert layered thereon having a length not greater than said length of said first sheet of glass and a width not greater than said width of said first sheet of glass, wherein said PVB insert comprises 

   	b) a first inner PVB layer attached to said first surface PVB layer; and 
  	 c) a second surface PVB layer attached to said first inner PVB layer; and 
   iii) a second sheet of glass having a length not greater than said length of said first sheet of glass and a width not greater than said width of said first sheet of glass; 
   	wherein each PVB layer comprises a PVB resin and a plasticizer, wherein the ratio of the proportion of said plasticizer of said at least one of said first and second surface PVB layers and said proportion of said plasticizer of said first inner PVB layer being from 1.2:1 to 3:1; 
   	wherein said proportion of said plasticizer of said first inner layer is from 15 to 25 parts by weight of plasticizer per 100 parts by weight of PVB resin (col. 3, lines 4-18; col. 6, line 63 through col. 7, line 31; claims 1- 9; fig. 2) 
	Engl discloses that in one preferred embodiment at least one of the sheets is an AlON sheet, a first outer sheet being made of AlON or glass and a second sheet as an inner sheet to the first sheet being an AlON sheet or a glass sheet, a laminating layer between the first sheet and the second sheet being made of polyurethane, polyvinylbutyral, ethylene vinyl acetate, polyester, polyethylene or an acrylic plastic material. Using these plastics surprisingly showed that the light transparency of the AlON sheet(s) involved is unexpectedly improved. This is attributed to the pores or flaws at the surface of the AlON sheet which otherwise would detriment the light transparency because of scatter are probably filled by the plastics coating or laminating layer, resulting in scatter being considerably reduced.
	Forming a stepped edge at a periphery of the armored glazing produces a projection for engaging the armored glazing in a frame or door frame so that the armored glazing is securely held in a receiving slot. The projection may also be made of AlON (claims 1-39; paragraphs [0006], [0007], [0037], [0038], [0042], [0049], [0050], [0054]; figure 1 a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764